Caldwell, Circuit Judge.
This action was commenced by the plaintiff below to recover damages for the alleged negligent killing of his cattle by the defendants below while operating the Missouri, Kansas & Texas Railway, as *801receivers. Tiie plaintiff recovered judgment, and the defendants sued out this writ of error. Upon the trial the court gave the same instruction to the jury that was given in the case of these same plaintiffs in error against Lafayette, 49 Led. Ken. 798, (decided at this term.) This was error. The judgment of the court below is reversed, and the case remanded, with instructions to grant a new trial.